DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
Applicant amended the independent claims to include the limitation “wherein, for each tube of the plurality of tubes, a ratio of an inner diameter of the tube to an outer diameter of the tube is between 0.8 and 0.95.”. This limitation was not previously presented/examined in the prior Office Action. The Examiner agrees that this limitation is supported in the originally filed specification and is not taught by Fajardo (US-6445862-B1) or Wang (CN-105807363-A). The Examiner withdraws the 102(a)(1) rejection and presents new 103 rejection using either Fajardo (US-6445862-B1) or Wang (CN-105807363-A) further in view of Benabid et al (WO-2004001461-A1) which teaches the inner/outer diameter ratio of the cladding tubes to optimize an open-cell structure. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fajardo et al (US-6445862-B1) and further in view of Benabid et al (WO-2004001461-A1).
Regarding claim 1, Fajardo teaches of a fiber optic waveguide comprising a core region (Fig. 4, core region 44); and a cladding arrangement (Fig. 4, cladding region 42) comprising a plurality of rods entirely surrounding the core region (column 56), and a second cladding region in between the core region and the first cladding region, the second cladding region comprising a plurality of tubes (Fig. 4, air column 52), wherein a plurality of splits (Fig. 4, moat region 50) are defined in the second cladding region. 
	Fajardo does not expressly teach the diameter/dimension of the tubes. In the same field of endeavor, Benabid teaches of a hollow core and tube-cladded optical fiber preform in which the tube has an inner diameter and outer diameter greater than 0.90 to optimize the open-cell structure and pressurization/surface tension (p. 10 Line 11-16). It would be obvious to one of ordinary skill in the art at the time of invention that the ratio of the inner and outer diameter of the tubes be in that range to optimize the open structure and surface tension for drawing. 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the inner diameter to outer diameter ratio of the tubes that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claims 2 and 3, according to Fajardo of claim 1, the plurality of splits (Fig. 4, moat region 50) extends in a direction from the core region to the first cladding region, reading on radial direction.

Regarding claim 4, according to Fajardo of claim 1, the moat/splits are defined between adjacent tubes (Fig. 4, air column 52).

Regarding claim 5, according to Fajardo of claim 1, the moat/splits are defined between adjacent tubes Fig. 4, air column 52). Fajardo teaches the number of air columns are adjustable (Col. 5 Line 20-31), depending on the intended application/desired dispersion characteristic/curve of the waveguide (Col. 6 Line 27-34). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the air columns, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the air columns for the purpose of more or less optical dispersion.


Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN-105807363-A, English translation provided by PatentScope) and further in view of Benabid et al (WO-2004001461-A1).
Regarding claim 1, Wang teaches of a fiber preform comprising a core region (Fig. 3, ref. 1) and a cladding arrangement comprising a first cladding region comprising a plurality of rods entirely surrounding the core region (p. 2 “The outermost circle of microcapillaries… being a microcapillary or a thin rod of solid core structure”) and a second cladding region in between the core region and the first cladding region, the second cladding region comprising a plurality of tubes (p. 2 “stacking a capillary or rod, forming a stack of capillaries”), wherein a plurality of splits are defined in the second cladding region (air between inner tube and outer rod in Fig. 2).
	Wang teaches of modifying the thickness of the microcapillary wall to affect the anti-resonant effect on a specific wavelength, limiting the core to have a low refractive index (p. 2 “3 the thickness of the microcapillary wall… low refractive index”). Wang does not expressly teach the inner/outer diameter of the microcapillary to determine a ratio. In the same field of endeavor, Benabid teaches of a hollow core and tube-cladded optical fiber preform in which the tube has an inner diameter and outer diameter greater than 0.90 to optimize the open-cell structure and pressurization/surface tension (p. 10 Line 11-16). It would be obvious to one of ordinary skill in the art at the time of invention that the ratio of the inner and outer diameter of the tubes be in that range to optimize the open structure and surface tension for drawing. 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the inner diameter to outer diameter ratio of the tubes that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Regarding claims 2 and 3, according to Wang of claim 1, the split between the tube and rod can be interpreted as “in a direction from the core region to the first cladding region” or “a radial direction extending from the core region” (Fig. 2).

Regarding claim 4, according to Wang of claim 1, the split is between single tubes (Fig. 2).

Regarding claim 5, according to Wang of claim 1, the split is between adjacent two tubes (Fig. 2).

Regarding claim 6, according to Wang of claim 1, Wang teaches of one, two, or multi-layer capillary tubes (p. 1 “The inner cladding region is… a multi-layer structure”), reading on a plurality of layers of tubes.

Regarding claim 8, Wang teaches of a method for forming a fiber preform comprising arranging a plurality of rods to entirely surround a core region (Fig. 3, ref. 1) of the fiber preform (p. 2 Line 30-34), the plurality of rods defining a first cladding region of the fiber preform (p. 2 “The outermost circle of microcapillaries… being a microcapillary or a thin rod of solid core structure”); and arranging a plurality of tubes in between the core region and the first cladding region (p. 2 “stacking a capillary or rod, forming a stack of capillaries”), the plurality of tubes defining a second cladding region of the fiber preform, wherein a plurality of splits are defined in the second cladding region (area between inner tube and outer rod in Fig 2).
Wang teaches of modifying the thickness of the microcapillary wall to affect the anti-resonant effect on a specific wavelength, limiting the core to have a low refractive index (p. 2 “3 the thickness of the microcapillary wall… low refractive index”). Wang does not expressly teach the inner/outer diameter of the microcapillary to determine a ratio. In the same field of endeavor, Benabid teaches of a hollow core and tube-cladded optical fiber preform in which the tube has an inner diameter and outer diameter greater than 0.90 to optimize the open-cell structure and pressurization/surface tension (p. 10 Line 11-16). It would be obvious to one of ordinary skill in the art at the time of invention that the ratio of the inner and outer diameter of the tubes be in that range to optimize the open structure and surface tension for drawing. 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the inner diameter to outer diameter ratio of the tubes that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Regarding claim 9, according to Wang of claim 8, Fig. 2 of Wang shows the inner tube and outer rods are further jacketed by an outer cladding region of solid region (p. 2 ¶ “FIG. 1, FIG. 2 and FIG. 3…”).

Regarding claim 10 and 11, according to Wang of claim 8, the split between the tube and rod can be interpreted as “in a direction from the core region to the first cladding region” or “a radial direction extending from the core region” (Fig. 2).

Regarding claim 12, according to Wang of claim 8, the split is between single tubes (Fig. 2).

Regarding claim 13, according to Wang of claim 8, the split is between adjacent two tubes (Fig. 2).

Regarding claim 14, according to Wang of claim 8, Wang teaches of one, two, or multi-layer capillary tubes (p. 1 “The inner cladding region is… a multi-layer structure”), reading on arranging a plurality of layers of tubes.

Regarding claims 7 and 15, according to Wang of claim 1 and 8, Wang teaches of the outer circle of microcapillaries in the cladding region support the inner capillaries, but is not a limiting structure (p. 2 last ¶). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a plurality of layers of rods to provide enough structural integrity to the fiber preform.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fajardo et al (US-6445862-B1) and Benabid et al (WO-2004001461-A1) as applied to claim 1 above, and further in view of Wang (CN-102981212-A, English translation provided by Espacenet, further referred to as Wang ‘212).
Regarding claim 6, according to Fajardo of claim 1, Fajardo is silent on a plurality of layers of tubes surrounding the core region. Fajardo emphasizes the periodic structure/matrix in photonics changes the property of the fiber (Col. 2 Line 11-28). In the related hollow core photonic crystal fiber art, Wang ‘212 teaches of inner cladding tubes (Fig. 1, small hole 2) in a plurality of layers. It would be obvious to one of ordinary skill in the art at the time of invention to have a plurality of layers of tubes surrounding the core region to change the property of the fiber. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fajardo et al (US-6445862-B1) and Benabid et al (WO-2004001461-A1) as applied to claim 1 above, and further in view of Jakobsen et al (WO-03078338-A2).
Regarding claim 7, according to Fajardo of claim 1, Fajardo is silent on a plurality of layers of rods surrounding the core region. Fajardo emphasizes the periodic structure/matrix in photonics changes the property of the fiber (Col. 2 Line 11-28). In the same field of endeavor, Jakobsen teaches of an optical fibre preform with stacked rods and capillaries in a tubular silica vessel (p. 43 Line 9-12) with a plurality of layer of rods seen in Fig. 8. It would be obvious to one of ordinary skill in the art at the time of invention to have a plurality of layers of rods surrounding the core region to change the property of the fiber. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN-105807363-A) and Benabid et al (WO-2004001461-A1) as applied to claim 8 above, and further in view of Jakobsen et al (WO-03078338-A2).
Regarding claim 15, according to Wang of claim 8, Wang is silent on a plurality of layers of rods surrounding the core region. Wang teaches of the outer circle of microcapillaries in the cladding region support the inner capillaries, but is not a limiting structure (p. 2 last ¶). In the same field of endeavor, Jakobsen teaches of an optical fibre preform with stacked rods and capillaries in a tubular silica vessel (p. 43 Line 9-12) with a plurality of layer of rods seen in Fig. 8. It would be obvious to one of ordinary skill in the art at the time of invention to have a plurality of layers of rods surrounding the core region to provide enough structural integrity to the fiber preform. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20030142939-A1, US-20030202764-A1, US-6826342-B1, US-20050036752-A1, CN-107272110-A, US-20050232560-A1 teach of a cladding region with a plurality of holes in a plurality of layers around the core, reading on tubes
US-20040240816-A1 teach of a cladding region with a plurality of rods arranged in a plurality of layers around the core. 
US-20030230118-A1 teaches of a core with splits surrounded by layers of holes

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742